IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-56,013-09


EX PARTE JOHN RAY NELSON, 
AKA JOHNNY NELSON, Applicant
 





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0548443D IN THE 213TH DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to thirty years' imprisonment.
	In his present application, Applicant raises four grounds that challenge his conviction. This
application, however, presents a more serious question. This Court's records reflect that Applicant
has filed five prior applications that were dismissed under Article 11.07, § 4 of the Code of Criminal
Procedure. It is obvious from the record that Applicant continues to raise issues that have been
presented and rejected in previous applications or that should have been presented in previous
applications. The writ of habeas corpus is not to be lightly or easily abused. Sanders v. U.S., 373 U.S.
1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). Because of his repetitive claims,
we hold that Applicant's claims are barred from review under Article 11.07, § 4, and are waived and
abandoned by his abuse of the writ. This application is dismissed.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant application for a writ of habeas corpus, or any future
application attacking this conviction unless Applicant is able to show in such an application that any
claims presented have not been raised previously and that they could not have been presented in a
previous application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App.
1980).
	A copy of this order shall be sent to the Texas Department of Criminal Justice, Correctional
Institutions Division.


Filed: May 11 , 2011
Do Not Publish